Citation Nr: 1732768	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-27 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether there was clear and unmistakable error in the March 10, 2010 rating decision, which awarded a total rating for compensation based upon individual unemployability due to service-connected disabilities, but failed to consider whether the Veteran was entitled to special monthly compensation at the housebound rate. 

2. Entitlement to special monthly compensation at the housebound rate.

3
. Entitlement to service connection for sick sinus syndrome (claimed as a heart condition), to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney-at-Law



ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971 and from November 1974 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines.

These claims were remanded by the Board in December 2015 for further development to include a medical opinion. The requested development was completed, and jurisdiction has now returned to the Board. 

The Board acknowledges that in the Board's December 2015 remand, it stated that the issues on the title page were inextricably intertwined; however, the undersigned does not agree with that determination. If the claim for service connection for sick sinus syndrome is subsequently granted, the issue of special monthly compensation may be revisited at that time.

The issue of entitlement to service connection for sick sinus syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In the March 10, 2010 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU) based on multiple service-connected disabilities and did not consider whether the Veteran was entitled to special monthly compensation at the housebound rate.  

2. There is a plausible basis in the record for the March 10, 2010 rating decision.

3. The Veteran does not meet the schedular criteria for special monthly compensation at the housebound rate, and the service-connected disabilities do not render the Veteran housebound.


CONCLUSIONS OF LAW

1. The criteria for revision or reversal on the basis of clear and unmistakable error of the March 10, 2010 decision, which granted a TDIU rating due to multiple service-connected disabilities, but failed to consider special monthly compensation at housebound rate, have not been met. 38 C.F.R. § 3.105 (2016).

2. The criteria for entitlement to special monthly compensation at the housebound rate have not been met. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Clear and unmistakable error-Housebound

The Veteran, through his representative, alleges that there was clear and unmistakable error in the March 2010 rating decision, which awarded a TDIU rating for multiple service-connected disabilities and failed to award a TDIU rating for the service-connected posttraumatic stress disorder (PTSD) alone, and then award special monthly compensation at the housebound rate for the other service-connected disabilities, which include diabetes mellitus, diabetic nephropathy with hypertension associated with diabetes mellitus, right ulnar neuritis associated with diabetes mellitus, right lower extremity peripheral neuropathy associated with diabetes mellitus, left lower extremity peripheral neuropathy associated with diabetes mellitus, left upper extremity peripheral neuropathy associated with diabetes mellitus, low back strain, left hearing loss, and erectile dysfunction associated with diabetes mellitus. 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes clear and unmistakable error. Whether there was clear and unmistakable error is determined by three criteria:

(1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;

(2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and

(3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.

See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999). To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision." Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

Clear and unmistakable error is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). The Board must emphasize that the U.S. Court of Appeals for Veterans Claims has consistently stressed the rigorous nature of the concept of clear and unmistakable error. A disagreement with how facts were evaluated is inadequate to raise the claim of clear and unmistakable error. Luallen v. Brown, 8 Vet. App. 92, 95 (1995). A failure in the duty to assist does not establish clear and unmistakable error. See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). "In order for there to be a valid claim of clear and unmistakable error, . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated." Simmons v. West, 13 Vet. App. 501, 505 (2000). The mere misinterpretation of facts does not constitute clear and unmistakable error. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

The evidence to be reviewed for clear and unmistakable error must be based on the record and the law that existed at the time of the rating decision in question. 38 C.F.R. § 3.105.

As already stated above, the Veteran's representative alleges that a clear and unmistakable error took place in the RO's March 10, 2010 decision because the RO failed to adjudicate a special monthly compensation claim on account of being housebound, which he has characterized as an improper adjudication of the Veteran's TDIU in failing to grant the TDIU rating based on the Veteran's service-connected PTSD only.

The Board finds that there was no clear and unmistakable error in the March 2010 rating decision, as it was plausible for the RO to award the TDIU rating based on multiple service-connected disabilities and not have considered special monthly compensation at the housebound rate on a schedular or factual basis. The representative's attack on the March 2010 rating decision is an attack on how the RO weighed the evidence at the time of the March 2010 rating decision, which cannot constitute clear and unmistakable error. Nevertheless, the Board will explain why the determination to award a TDIU based on multiple service-connected disabilities was plausible. 

For background purposes, in April 2009, the Veteran submitted a formal claim for a TDIU rating. When asked on the application what service-connected disability prevented him from securing and following any substantially gainful employment, the Veteran wrote, "PTSD," "Diabetes," and "Nephropathy." See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability," at item #6. The Veteran checked, "No" in response to whether he had tried to obtain employment since he became too disabled to work," and wrote, "Lost my Class A [commercial driver's license] Due to Diabetes." Id. at item #20.

The Veteran underwent VA examinations in February and March 2010. At the diabetes mellitus examination, the Veteran reported he had stopped working in 2008 due to "Medical (physical problem)." The examiner wrote, "Insulin for [diabetes mellitus]" when asked for the specific medical cause. At the peripheral neuropathy examination, the Veteran reported that he stopped working due to medical and psychiatric problems, which the examiner wrote was diabetes mellitus and PTSD. These same facts (that the Veteran stopped working due to both physical and psychiatric problems) were documented in the PTSD examination report. In the PTSD examination report, the examiner responded "No" to the question of whether the Veteran had total occupational and impairment due to PTSD (the 100 percent criteria for evaluating psychiatric disorders) and to the question of whether the Veteran's PTSD symptoms "result in deficiencies in the following areas (judgment, thinking, family relationships, mood or school)" (the 70 percent criteria), but checked "Yes" to the criteria described by the 50 percent rating. 

At the time of the March 2010 rating decision, the Veteran was in receipt of a 70 percent rating for PTSD and 30 percent, 20 percent, 10 percent, and noncompesnable ratings for the other eight service-connected disabilities.

Thus, at the time of the March 2010 rating decision, the Veteran had not alleged that his PTSD alone caused him to be unable to work, but rather that multiple service-connected disabilities prevented him from working. The VA examinations conducted at that time also did not establish that the Veteran's PTSD was the cause of his inability to work. There is one finding in the PTSD examination report wherein the examiner wrote that the Veteran had a disregard for people in authority and poor impulse control, which rendered him with a propensity for violent reactions and which were to be considered serious symptoms that would render him unfit for any type of employment. Such finding, could have been a basis to grant TDIU based on PTSD alone; however, this would involve a weighing of evidence and cannot constitute clear and unmistakable error. Again, the Veteran himself had attributed his inability to work to both mental and physical disabilities. Thus, there is a plausible basis in the record for the RO to have awarded the TDIU rating based on multiple service-connected disabilities. 

In earlier examinations within the claims file, the Veteran's PTSD was shown to have had significant impact on the Veteran and his employability but given all the evidence that the RO had at the time of the decision, it is debatable whether the award of a TDIU rating should have been based solely on his PTSD at the time of the March 2010 rating decision. As it is a debatable matter upon which reasonable minds could differ, there is no clear and unmistakable error on the part of the RO in its March 2010 decision. 

As there was no clear and unmistakable error with the TDIU decision, the decision that followed to not adjudicate special monthly compensation at the housebound rate based on the schedular rating criteria or factual basis is also not a clear and unmistakable error, as the Veteran's claim did not meet the schedular criteria under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i). Additionally, the preponderance of the evidence did not establish that the Veteran was factually housebound at that time. At the time of the February 2010 VA PTSD examination, the Veteran told the examiner that he played golf, went snorkeling, and would drive his motorcycle in the mountains. Such facts do not support a finding that the Veteran was housebound. The RO reached a plausible conclusion as special monthly compensation on account of being housebound was not raised by the record based on the information available at the time of the March 2010 decision. Therefore the RO did not commit a clear and unmistakably by not adjudicating and granting special monthly compensation on a housebound basis. 

The Board acknowledges the Veteran's representative's argument that the Veteran could have been granted TDIU based on PTSD alone. The representative feels as though the Veteran has been prejudiced by the March 2010 rating decision therefore causing additional ramifications that he believes led to the RO not adjudicating a claim for special monthly compensation at the housebound rate. If a TDIU rating had been granted on the Veteran's PTSD alone, he would have, in fact, met the schedular criteria for special monthly compensation at the housebound rate. The Board acknowledges this standpoint, however, the argument being made by the Veteran's representation is a disagreement as to how the facts were evaluated at the time of the March 2010 rating decision, and therefore does not amount to a clear and unmistakable error. Simmons v. West, 13 Vet. App. 501, 505 (2000). The RO did not misinterpret law by granting the TDIU rating based on multiple service-connected disabilities, as the applicable regulation, 38 C.F.R. § 4.16(a) allows for this situation, and the Veteran himself attributed his unemployability to multiple service-connected disabilities. The RO used a different basis for granting a TDIU rating than the Veteran's representative's preference, but such does not rise to the level of being a clear unmistakable error.

Accordingly, for all the reasons explained above, the Board finds as fact that the March 10, 2010, rating decision does not contain clear and unmistakable error, and the claim is denied on this basis. 


II. Special Monthly Compensation-Housebound 

During the appeal, the RO also considered whether the Veteran has been housebound during the current appeal. Thus, the Board will consider this issue as well, and the Veteran is not prejudiced by this because of the RO's adjudicating this claim.

In evaluating the evidence within the claims file, the evidence weighs against granting the Veteran's claim for special monthly compensation at the housebound rate for any period during the appeal period. 

If a veteran has a single service-connected disability rated as 100 percent disabling, he is entitled to compensation benefits at the "housebound" rate if he: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is "permanently housebound" by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). The "permanently housebound" requirement is met when the veteran is substantially confined, as a direct result of service-connected disabilities, to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. As such, entitlement to special monthly compensation on a housebound basis rests at least in part on the disability ratings assigned, to include any award of a TDIU rating.

The Veteran was awarded a TDIU rating in March 2010, effective March 2007, and as discussed above, was based on multiple service-connected disabilities, including the Veteran's PTSD and diabetes mellitus. 

As the Veteran does not have a single disability rated at 100 percent, he does not meet the schedular criteria for special monthly compensation at the housebound rate. This would require that the Veteran be rated at 100 percent for one individual disability and at least 60 percent for one or more disabilities combined, which is not the case here. As the Veteran's disabilities do not meet this criteria, he is not entitled to special monthly compensation at the housebound rate based on this basis. 

As laid out above, the other method to qualifying for special monthly compensation on a housebound basis is to be "permanently housebound" by service-connected disability or disabilities. The Veteran also does not meet this qualification. At the time of the March 2010 rating decision, the preponderance of the evidence was against a finding that the Veteran was factually housebound due to his service-connected disabilities. 

VA provided the Veteran with an examination in March 2012 for the purposes of determining if the Veteran was factually housebound. There, the Veteran told the examiner that he was able to get out of his home unassisted to participate in activities such as riding his motorcycle and swimming, but that he was not able to participate in these activities as actively as he had in the past. The VA examiner also indicated that the Veteran's disabilities, both service connected and not service connected, at most, had a mild to moderate effect on his daily living activities. The Veteran emphasized the pain he experienced as a result of his back and that it radiated into his lower extremities and that he used a cane; however, upon physical examination the examiner found all extremities to be functioning normally. The examiner noted that although the Veteran experienced pain on motion, the examiner found the functional impairments to not be permanent. The examiner wrote that the Veteran currently had unrestricted access to leave his home. This evidence establishes that the Veteran's service-connected disabilities do not cause him to be housebound. As the claims file does not indicate that the Veteran's circumstances have differed or worsened since this examination the Board finds this examination most probative to the Veteran's housebound claim and circumstances. Therefore, the Veteran's claim for special monthly compensation at the housebound rate is denied. 

The Board notes that the issue of entitlement to special monthly compensation for aid and attendance has not been raised by the record and is not before the Board at this time, as the evidence of record does not indicate that the Veteran is rendered so helpless due to his service-connected disabilities so as to require regular aid and attendance of another person. See Akles v. Derwinski, 1 Vet. App. 118 (1991).

In conclusion, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to special monthly compensation at the housebound rate. As such, there is no reasonable doubt to be resolved, and the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 


ORDER

There was no clear and unmistakable error in the March 10, 2010, rating decision, which awarded a total rating for compensation which awarded a total rating for compensation based upon individual unemployability due to multiple service-connected disabilities, but failed to consider whether the Veteran was entitled to special month compensation at the housebound rate.
 
Entitlement to special monthly compensation at the housebound rate is denied.


REMAND

As to the Veteran's service connection claim, the Veteran asserts that a heart disorder (sick sinus syndrome) was either caused or aggravated by his service-connected diabetes mellitus (or the result of in-service exposure to herbicides). The Board notes that an August 2014 VA examination report indicated that the Veteran's claimed heart disorder was not coronary artery disease or ischemic heart disease. Therefore, the opinion suggests that sick sinus syndrome is not presumptively-related to in-service herbicide exposure. See 38 U.S.C.A. § 1116;
38 C.F.R. §§ 3.307, 3.309(e), 3.313.

The medical opinion received as a result of the Board's December 2015 remand fulfilled the required directives as listed. However, the Board failed to include as part of its directives a request for an evaluation of the Veteran's claim for entitlement to service connection for sick sinus syndrome on a direct service connection basis. It also appears from a review of the record that the Veteran's initial VA examination in 2004 for his heart disorder sick sinus syndrome claim, that service connection on a direct basis was not properly considered then either. The Board is aware that the Veteran's diagnosis of sick sinus syndrome did not come until January 2001, but it is unclear to Board if any of the symptoms the Veteran experienced while in service were related to his sick sinus syndrome disability or what symptoms are being observed for the determination of the service connection disability. This needs to be addressed so that the Board can fully evaluate the Veteran's claim for service connection and any symptom attributable to the Veteran's sick sinus syndrome disability. Although the Veteran originally filed his claim on a secondary basis to his service connected diabetes mellitus, VA has an obligation to evaluate all possible avenues for which a Veteran's disability could be service connected. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's entire claims file to the examiner who conducted the February 2017 VA medical opinion, or if she is not available, to another examiner. If an opinion cannot be provided without an examination, one should be provided. 

The examiner should address specifically as to the diagnosis of sick sinus syndrome, which was first diagnosed in January 2001, is it at least as likely as not (50 percent probability or more), that such disability had its onset in service or within one year following service discharge? 

The examiner is asked to provide a rationale for all opinions given. If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


